Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 7 Match 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,105,890) in view of Araki et al. (US 2014/0154500) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,105,890) in view of Fujii et al. (US 9,783,704)
Claim 1:	Kim et al. in Figures 205 disclose a wound-type battery (i.e. a cylindrical type secondary battery) comprising: a wound electrode group (20) that includes a first electrode (25) and a second electrode (25) having a polarity opposite to that of the first electrode (col. 4: 36-43); an electrolyte (col. 5: 20-21); a battery case (can 10a) that houses the electrode group and the electrolyte; a sealing plate (80) that seals an opening of the battery case (can 10a); an insulating plate (13a) that is disposed between the electrode group (20) and the sealing plate (80) and that has a hole (i.e. a hole through which tab 27 passes); a first tab (27) that passes through the hole to electrically connect the first electrode (25) and the sealing plate (80) to each other; and a second tab (27) that electrically connects the second electrode (25) and the battery case (can 10a) to each other, 
wherein at least a part of a region of the first tab (27) that extends through the hole to a sealing plate (80) side is covered with a tab adhesive (col. 5: 14-16) on a side facing the insulating plate (13a)(col. 4: 33-col. 6: 16). See also entire document.
Kim et al. do not disclose a tab tape, wherein the tab tape includes at least a first adhesive layer on a first tab side and a second adhesive layer on a side opposite the first adhesive layer and is in contact with the first tab through the first adhesive layer, wherein the second adhesive layer comprises a curable resin composition or a cured product thereof, and wherein the curable resin composition is a thermosetting resin composition.
Fujii et al. disclose a tape, wherein the tape includes at least a first adhesive layer on a first tab side and a second adhesive layer on a side opposite the first adhesive layer, 
wherein the second adhesive layer comprises a curable resin composition or a cured product thereof, and 
wherein the curable resin composition is a thermosetting resin composition (abstract discloses a double-sided tape including a substrate, and a thermosetting resin layer laminated on both sides of the substrate). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Kim et al. with the adhesive tape of Fujii et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Kim et al. with the adhesive of Fujii et al.
	With the substitution, the tape of Fujii et al., the first adhesive layer would obviously be is in contact with the first tab (of Kim et al.) through the first adhesive layer.
	One having ordinary skill in the art would have been motivated to make the modification to provide a double-sided adhesive tape that would have had excellent handleability, ensured sufficient adhesiveness even on an adherent surface with oil present thereon, and allowed excellent of the releasing paper (col. 2: 27-36).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that the tape of the Araki et al. combination is of a composition similar to that instantly claimed (i.e. an adhesive), the tab tape of the Kim et al. combination renders obvious a second adhesive layer having insulating properties. 
Claim 5:	Kim et al. in Figures 205 disclose a wound-type battery (i.e. a cylindrical type secondary battery) comprising: 
a wound electrode group (20) that includes a first electrode (25) and a second electrode (25) having a polarity opposite to that of the first electrode (col. 4: 36-43); an electrolyte (col. 5: 20-21); 
a battery case (can 10a) that houses the electrode group and the electrolyte; 
a sealing plate (80) that seals an opening of the battery case (can 10a); 
an insulating plate (13a) that is disposed between the electrode group (20) and the sealing plate (80) and that has a hole (i.e. a hole through which tab 27 passes); 
a first tab (27) that passes through the hole to electrically connect the first electrode (25) and the sealing plate (80) to each other; and a second tab (27) that electrically connects the second electrode (25) and the battery case (can 10a) to each other, 
wherein at least a part of a region of the first tab (27) that extends through the hole to a sealing plate (80) side is covered with a tab adhesive (col. 5: 14-16) on a side facing the insulating plate (13a)(col. 4: 33-col. 6: 16). See also entire document.
	Kim et al. do not disclose that 
the tab tape includes at least a first adhesive layer on a first tab side and a second adhesive layer on a side opposite the first adhesive layer,

wherein the second adhesive layer comprises a curable resin composition or_a cured product thereof, and 
wherein the curable resin composition is a thermosetting resin composition.
Fijii et al. disclose Fujii et al. disclose a tape, wherein the tape includes at least a first adhesive layer on a first tab side and a second adhesive layer on a side opposite the first adhesive layer, 
wherein the second adhesive layer comprises a curable resin composition or a cured product thereof, and 
wherein the curable resin composition is a thermosetting resin composition (abstract discloses a double-sided tape including a substrate, and a thermosetting resin layer laminated on both sides of the substrate). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Kim et al. with the adhesive tape of Fujii et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Kim et al. with the adhesive of Fujii et al.
With the substitution, the tape of Fujii et al., the first adhesive layer would obviously be and is in contact with the first tab through the first adhesive layer, wherein the tab tape is disposed so as to cover at least a part of the hole, and 
at least a part of the tab tape faces the insulating plate.
	One having ordinary skill in the art would have been motivated to make the modification to provide a double-sided adhesive tape that would have had excellent handleability, ensured sufficient adhesiveness even on an adherent surface with oil present thereon, and allowed excellent of the releasing paper (col. 2: 27-36).

Examiner Correspondence
7Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729